Citation Nr: 0807748	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether an overpayment debt in the amount of $12,795.17 was 
properly created.  

(The issue of whether the attorney is entitled to a higher 
contingency fee is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Richard R. James, attorney 


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1980 to August 1982. 
The veteran died in September 1994.  The appellant is the 
surviving spouse.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that the creation of an overpayment in the amount 
of $12,795 was valid.  The Board previously remanded this 
case in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By history, in November 2002, the Board granted service 
connection for the cause of the veteran's death.  The RO 
effectuated the grant in December 2002.  By letter of January 
2003, the RO told the appellant that the effective date of 
the award was September 1, 1994.  She was informed of her 
total award amount, the amount from that total withheld, her 
monthly entitlement amount, the date payment would start, and 
the reason for any change in the amounts.  In the letter, she 
was informed that she was paid as a surviving spouse with 
three dependent children, and that part of the DIC award was 
withheld due to an apportionment claim pending on behalf of 
two other surviving dependents of the veteran.

In January 2003, the RO told the appellant's attorney that 
the entire amount of past due benefits was $114,104.17.  The 
past due benefits began on September 1, 1994, and ended on 
December 13, 2002.  Therefore, the past due fee agreement 
amount was $22,820.83.  The appellant would receive 
$91,283.34.

In July 2003, the RO recomputed the past due award amount.  
The RO reported that benefits were erroneously computed from 
September 1, 1994, to January 30, 2003, rather than to 
December 13, 2002.  Thus, the correct past due amount was 
$112,347.37.  An audit report was included.  It indicates 
that, the past due fee agreement amount was $22,469.47 and 
the appellant would receive $89,877.90.

In October 2003 and January 2004, the RO informed the 
veteran's two other surviving dependents of their 
apportionment award amounts.

In January 2004, the RO told the appellant that she owed 
$12,795.17 because she had received payment in an amount to 
which she was not entitled.  The appellant repaid the 
requested amount to the RO, but disagreed with the validity 
of the overpayment amount in February 2004.

The appellant, via her attorney, asserts that she has not 
been furnished adequate reasons and bases for the decision 
rendered; that she was not provided with notice of the basis 
for the apportionment claim and the amounts of the award 
provided to the veteran's other surviving dependents; and 
that the RO failed to set forth the legal authority under 
which apportionment may be granted and failed to explain the 
basis for the calculations. See March 2004 statement from 
appellant's attorney.

Indeed, an audit report reflects that the overpayment amount 
is $12,795.17. However, other VA letters and information of 
record appear to indicate that payments for the veteran's 
other surviving children had been withheld. See January 2003 
letter; January 2003 Past Due Benefits Worksheet -Initial 
Calculation, 2003 C&P Master Record Award Data Reports.  In 
addition to the contradictory evidence and information of 
record regarding whether or not this overpayment amount was 
initially withheld, the January 2005 Statement of the Case 
does not provide the appellant with an adequate discussion of 
reasons and bases and law and regulations associated with her 
claim.  The SOC merely notes the overpayment amount of 
$12,795.17, that the payment should have been issued to 
another payee, and that the appellant was not entitled to 
payment of $12, 795.17; therefore, the debt is valid.  As 
such, the January 2005 SOC fails to meet the criteria 
specified in 38 C.F.R. 
§ 19.29 (2005), and additional development in this regard is 
warranted.  The Board previously remanded the case in 
December 2005 for the purpose of correcting this problem.  
The RO subsequently issued a supplemental statement of the 
case in July 2006, but it did not adequately comply with the 
Board's previous instruction to provide "an explanation of 
why the apportioned past-due payment amounts were not 
initially or totally withheld, even though VA letters and 
other information appear to suggest otherwise."  The 
appellant's attorney has stated in a letter dated in June 
2007 that he examined the supplemental statement of the case 
and found it to remain inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should re-examine the issue of 
the validity of the creation of an 
overpayment in the amount of $12,795.17 as 
a result of DIC benefits.  If no 
preliminary action is required, or when it 
is completed, the RO should furnish to the 
appellant and her attorney a SSOC in 
accordance with 38 C.F.R. § 19.29.  The 
SSOC must inform the appellant of 
applicable law and regulations, and the 
reasons and bases for the RO's decision, 
to include an explanation of why the 
apportioned past-due payment amounts were 
not initially or totally withheld, even 
though VA letters and other information 
appear to suggest otherwise.

2.  The appellant and her attorney should 
be afforded the appropriate time period to 
respond. Thereafter, the claim should be 
returned to the Board for appellate review 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



